Title: Tobias Lear to Clement Biddle, 2 October 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York, October 2d, 1789.
          
          Your favor of the 30th ultimo came to hand last evening accompanied with the Padusoy for Mrs Washington, the bill of which was enclosed.
          The President will thank you to get from Mr Bartram a list of the plants & shrubs which he has for sale, with the price affixed to each, and also a note to each of the time proper for transplanting them, as he is desireous of having some sent to Mount Vernon this fall if it is proper.
          
          It is customary for those persons who publish lists of their plants &c. to insert many which they have had, but which have been all disposed of—the President will therefore wish to have a list only of what he actually has in his Gardon. I am, Dear Sir, with very great esteem Your most Obedt St
          
            Tobias Lear.
          
        